Case 1:18-cv-09936-LGS Document 37 Filed 11/01/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JANE DOE, LUKE LOE, RICHARD ROE, and
MARY MOE, individually and on behalf of all
others similarly situated,

Plaintiffs,
V- No. 18 Civ. 9936

THE TRUMP CORPORATION, DONALD J.
TRUMP, in his personal capacity,

DONALD TRUMP JR., ERIC TRUMP, and
IVANKA TRUMP,

Defendants.

 

 

CERTIFICATE OF SERVICE

I hereby certify that on October 31, 2018, true and correct copies of the Court’s
October 30, 2018 Order (ECF No. 30) (the “Order”) Were duly served upon Defendants The
Trump Corporation, Donald J. Trump, Donald Trump Jr., Eric Trump, and Ivanka Trump by
certified mail at the addresses listed below:

The Trump Corporation
C/O Eric Trump, CEO
725 Fifth Avenue

New York, NY 10022

Donald J. Trump
725 Fifth Avenue
New York, NY 10022

Donald J. Trump

The White House

1600 Pennsylvania Avenue NW
Washington, D.C. 20500

Donald Trump Jr.
425 East 58th Street, Apt. 12CD
NeW York, NY 10022

Eric Trump
100 Central Park South, Apt. 14D
New York, NY 10019

Case 1:18-cv-09936-LGS Document 37 Filed 11/01/18 Page 2 of 2

Ivanka Trump
502 Park Avenue, Penthouse 28
New York, NY 10022

In an abundance of caution, copies of the Order also were left with Michael Moran, at
725 Fifth Avenue, NeW York, NY 10022, Who stated that he was authorized to accept the
documents on behalf of Defendants The Trump Corporation, Donald Trump Jr., 'Eric Trump, and
Ivanka Trump. Mr. Moran refused to accept a copy of the Order on behalf of Defendant Donald
J. Trump. Copies of the Order were then sent by certified by mail to the two above-listed
addresses for Defendant Donald J. Trump, along with additional copies of the documents
previously Served on Defendant Donald J. Trump on October 30, 2018, as detailed in the
Affldavit of Service (ECF No. 32) and Certificate of Service (ECF No. 36) previously flled in
this action.

Dated: New York, NY
November 1, 2018

Roberta A. Kaplan, Esq.

